DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on May 13, 2022 is acknowledged.
Claims 1-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 13, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 15 and 17 are objected to because of the following informalities: in claim 15, line 1, “one of more” should be changed to “one or more”; and in claim 17, line 1, “includes” should be changed to “including”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a first thermobond adhesive layer” in lines 3-4 and “a second thermobond adhesive layer” in lines 4-5.  It is unclear what a “thermobond adhesive” (i.e., what types of adhesives are encompassed by this terminology).  In particular, it is unclear whether “thermobond” refers to any thermally activated adhesives (i.e., and adhesive in which bonds are formed by applying heat including hot melt adhesives and/or thermosetting adhesives) or to some more specific type of adhesive.  For purposes of examination, “thermobond adhesives” is being construed broadly as any adhesive which bonds via application of heat, including hot-melt and thermosetting adhesives.
Claims 15-20 depend either directly or indirectly from claim 14 and are therefore also indefinite for at least the reasons set forth above with respect to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2015/0246504 A1, cited in IDS submitted January 24, 2020) in view of Mosteller et al. (U.S. Patent Application Publication No. 2019/0385035 A1) and Schmid et al. (U.S. Patent Application Publication No. 2015/0352888 A1).
Regarding claim 14, Liu discloses a method of building a layered card (Abstract of Liu, method of making multilayer card) comprising the steps of: stacking a first sheet stock comprising a first material layer and a first adhesive layer (FIG. 1, [0028] of Liu, stretched polyester layer #112 and portion of adhesive #132; [0058]-[0061], [0067] of Liu, embodiment 3 -stretched polyester layer formed from web with adhesive layer applied thereto; adhesive layer on same side as core support layer) on top of a second sheet stock comprising a first thermobond adhesive layer, a second material layer, and a second thermobond adhesive layer (FIG. 1 of Liu, core support layer #101, portion of adhesive layers #131, #132; [0028] of Liu, adhesive layer applied to both major surfaces of core support layer; method can be used with embodiment 3; Liu therefore discloses applying adhesive to both surfaces of core support and to surface of stretched polyester layer); wherein the first adhesive layer is adjacent the first thermobond adhesive layer ([0067]-[0068] of Liu, adhesive on stretched polyester layer adjacent core support layer and would therefore necessarily be adjacent adhesive applied to both sides of core); stacking the first and second sheet stocks on top of a third sheet stock comprising a second adhesive layer and a third material layer, wherein the second thermobond adhesive layer is adjacent the second adhesive layer (FIG. 1, [0028] of Liu, stretched polyester layer #110 and portion of adhesive layer #130; [0058]-[0061], [0067] of Liu, embodiment 3 -stretched polyester layer formed from web with adhesive layer applied thereto; adhesive layer on same side as core support layer), thereby forming a layered stack (FIG. 1 of Liu, multilayer card includes stacked layers); applying heat and pressure to the layered stack ([0145] of Liu, layers laminated under heat and pressure); and fusing the first material layer, the first thermoset adhesive layer, the first thermobond adhesive layer, the second material layer, the second thermobond adhesive layer, the second thermoset adhesive layer and the third material layer together into a single card (FIG. 1, [0068], [0145] of Liu, layers laminated together to form card).
Liu does not specifically disclose that the adhesive adjacent the first and second material layers (i.e., the stretched polyester layers) is a thermoset adhesive.  Liu, however, discloses that the adhesive can be any suitable adhesive ([0039] of Liu) and further discloses that the adhesive can be a polyurethane adhesive ([0040] of Liu).  Mosteller discloses a card comprising an outer film layer bonded to a core layer using a thermosetting urethane adhesive (FIG. 3, [0021] of Mosteller, outer thermoset layers #54 #56 bond film layers #60 #62 to core layers #20 #30; outer thermoset layers can be a polyurethane including a thermoset crosslinking polymer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a thermosetting polyurethane adhesive as a polyurethane adhesive in the method of Liu since Mosteller establishes that it was known to use thermosetting polyurethane adhesives to bond outer film layers to core layers of transaction cards ([0021] of Mosteller).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Liu does not specifically disclose positioning tagents in one or more of the first thermoset adhesive layer and the first thermobond adhesive layer and applying a magnetic field to the layered stack to align the tagents.  Schmid, however, discloses a security document such as a credit card or access card which includes an optical effects layer (OEL) (Abstract, [0200] of Schmid).  According to Schmid, the OEL comprises a plurality of magnetic or magnetizable particles dispersed in a coating composition comprising a binder material wherein some of the particles are oriented parallel to the plane of the OEL by applying a magnetic field, ([0009], [0109] of Schmid).  According to Schmid, the binder material for the OEL can be a thermoset ([0113] of Schmid), the OEL may be provided directly on a substrate ([0189} of Schmid) and an adhesive layer may be provided on top of the OEL ([0190] of Schmid).  Schmid therefore discloses providing the OEL in a binder layer in between an adhesive layer and other layers of a transaction card.  According to Schmid, the OEL provides a security feature which exhibits a viewing-angle dependent apparent motion of image features over an extended area, has good sharpness and contrast and can be easily detected ([0008] of Schmid).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to disperse a plurality of magnetic or magnetizable particles in one or more of the adhesive layers in the method of Liu.  One of skill in the art would have been motivated to do so in order to provide the card with a security feature which exhibits a viewing-angle dependent apparent motion of image features over an extended area, has good sharpness and contrast and can be easily detected as taught by Schmid ([0008] of Schmid).
Regarding claim 15, Liu discloses embedding one of more security features within the card ([0035] of Liu, core support layer can include an RFID chip with an antenna; RFID chip is a security feature).
Regarding claim 16, Liu discloses embedding the security features of an RFID chip and an antenna ([0035] of Liu, core support layer can include an RFID chip with an antenna).
Regarding claim 17, Liu does not specifically disclose including at least one hologram in the card.  Mosteller, however, discloses that a hologram indicative of a specific payment network or card association may be affixed on an outward-facing surface of a transaction card ([0095] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the card of Liu with a hologram indicative of a specific payment network in order to associate the card with that specific payment network as taught by Mosteller ([0095] of Mosteller).  
Regarding claim 18, Liu does not specifically disclose printing the card with one or more of text, graphics, and images, or a combination thereof.  Mosteller, however, discloses printing text, graphics and/or images on the card in order to present information on the card ([0012] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to print the card in the method of Liu with one or more of text, graphics, and images, or a combination thereof in order to provide information on the card as taught by Mosteller ([0012] of Mosteller).
Regarding claim 19, Liu does not specifically disclose embossing the card.  Mosteller, however, discloses providing a transaction card with visible indicia indicative of an account number or otherwise relating to a unique account via embossing ([0078] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the card in the method of Liu to provide visible indicia indicative of an account number or otherwise relating to a unique account as taught by Mosteller ([0078] of Mosteller).
Regarding claim 20, Schmid discloses providing tagents that only reflect electromagnetic field light waves ([0108] of Schmid, incident electromagnetic radiation in the form of visible light reflected by particles dispersed in OEL).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746